DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 22, 2022 has been entered. Claims 1-4, 6-21 are pending in the application. Applicant’s amendments to the claims have overcome every 112a rejection previously set forth in the Non-Final Office Action mailed June 07, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recited the limitation “the second tube marker comprises a material that is different than the material of the first tube marker, and wherein the second tube marker is only visible under a different specific light spectrum than is the first tube marker”. Claim 1 requires that the first and second tube marker are only visible under UV light, thus it is unclear how the second tube marker can also be only visible under a different light spectrum. For the sake of examination, the limitation will be interpreted as reciting “the second tube marker comprises a material that is only visible under the same specific light spectrum than is the first tube marker”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alpert (US 2013/0056130) in view of Julien (US 2009/0087606) and further in view of Goldfarb (US 2009/0312745) and further in view of Underwood (US 4654026) and further in view of DeSalvo (US 2017/0312457).
Regarding claim 1, Alpert discloses an intravenous (IV) tube (12, Fig 1A) for use in an infusion set (10, Fig 1A), the tube comprising: a flexible body (20, Fig 2A; Para 0031, lines 5-6 describes the tubes being flexible) defining a fluid flow pathway (lumen of tube 12, Fig 2A); a first tube end (See annotated Fig 1A); a second tube end (See annotated Fig 1A); a first tube marker (tube marker 40 of joint 19 at the first tube end, See annotated Fig 1A below) disposed on the tube (Para 0032, lines 1-7), wherein the first tube marker is positioned so that a distance between a leading edge of the first tube marker (see annotated Fig 4) and an outermost surface of the first tube (22, Fig 2A) end is equal to a distance between an outermost surface (See annotated Fig 4) of a fluid port (32A, Fig 2A) of an infusion set component (15, Fig 4) and a hard stop (34, Fig 2A) of the fluid port, wherein the hard stop contacts and blocks the outermost surface of the first tube end from further advancement into the fluid port of the infusion set component (Para 0026), wherein the first tube marker comprises material that is only visible under an ultraviolet (UV) light spectrum (Para 0033, lines 1-12); wherein the first tube marker comprises a cylindrical band disposed on the first tube end (Para 0032, lines 19-24); a second tube marker (tube marker 40 of joint 19 at the second tube end, See annotated Fig 1A below) disposed on the second tube end, wherein the second tube marker comprises material that is only visible under a UV light spectrum (Para 0033, lines 1-12). 
Alpert is silent regarding the tube being made of a polymeric material and wherein the first tube marker comprises multiple cylindrical bands disposed on the first tube end, the second tube marker comprises a different number of cylindrical bands than the first tube marker; and an informational marking disposed on the tube, wherein the informational marking comprises material that is only visible under a UV light spectrum.
Julien teaches medical tubing made of flexible polymeric material (Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible tubing disclosed by Alpert to instead be made of a flexible polymeric material in order to provide a tube that is high strength, transparent, sterilizable, disposable, leak-free, and inert for conveying pharmaceutical and biological fluids.
The modified invention of Alpert and Julien disclose all of the elements of the invention as discussed above, however, it is silent regarding the first tube marker comprises multiple cylindrical bands disposed on the first tube end, the second tube marker comprises a different number of cylindrical bands than the first tube marker; and an informational marking disposed on the tube, wherein the informational marking comprises material that is only visible under a UV light spectrum.
Goldfarb teaches a medical tube (70, Fig 12) comprising a first tube marker (116, Fig 12B) and a second tube marker (114, Fig 12B) wherein the first tube marker comprises multiple cylindrical bands (“double marker”) disposed on the first tube end and the second tube marker comprises a different number of cylindrical bands than the first tube marker (Para 0131, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tube marker and second tube marker disclosed by Alpert and Julien to have the first tube marker comprise multiple bands while the second tube marker only has one band in order to distinguish markers on the same tube from one another (Para 0131, lines 1-6).
The modified invention of Alpert, Julien, and Goldfarb discloses all of the elements of the invention as discussed above, however, it is silent regarding an informational marking disposed on the tube, wherein the informational marking comprises material that is only visible under a UV light spectrum.
Underwood teaches a medical tube comprising an informational marking (11, Fig 1) disposed on the tube (Col 4, lines 8-19); and 
DeSalvo teaches a medical device (100, Fig 1) comprising an informational marking (130, Fig 1) disposed on the device wherein the informational marking comprises material that is only visible under a UV light spectrum (Para 0048; “markings created using ultraviolet ink”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical tube disclosed by Alpert, Julien, and Goldfarb to include an informational marking on the medical tube that is only visible under a UV light spectrum as taught by Underwood and DeSalvo in order to have a medical tube that is easily identifiable (Col 4, lines 8-19 -Underwood) but also allow for verifying the authenticity of the medical tube (Para 0048, lines 16-20 -DeSalvo).

    PNG
    media_image1.png
    343
    383
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    345
    media_image2.png
    Greyscale

Regarding claim 2, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the UV light spectrum is provided by a UV light source (72, Fig 6; Para 0038 -Alpert).
Regarding claim 3, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the first tube end (See annotated Fig 1A above -Alpert) is a fluid input end configured to be inserted into a fluid outlet port (32A, Fig 2A) of the infusion set component (15, Fig 4) (Para 0024 -Alpert; according to this passage, the fluid flows from the drip chamber 13 to the needleless fitting 17 and thus the fluid flows from the access port 15 into the first end of the tube 12).
Regarding claim 4, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the first tube end (See annotated Fig 1A above -Alpert) is a fluid output end configured to be inserted into a fluid inlet port of the infusion set component (As this is functional language, the tube 12 is capable of being inserted into an inlet port of access port 15 as seen in Fig 1B; Para 0025 -Alpert).
Regarding claim 7, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the tube marker material comprises printed ink (Para 0033, lines 1-12 -Alpert; Macmillan Dictionary defines print as “to create a mark on a surface by pressing something into it” and American Heritage Dictionary defines ink as “a pigment liquid or paste”. So, marking the joint 19 with a color component can be interpreted as printed ink)
Regarding claim 8, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the printed ink comprises a UV dye (Para 0033, lines 1-12 -Alpert; Macmillan Dictionary defines dye as a substance used for changing the color of something, thus the color changing component can be interpreted as a dye).
Regarding claim 9, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the printed ink comprises a UV ink (Para 0033, lines 1-12 -Alpert).
Regarding claim 10, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the infusion set component is a first infusion set component (15, Fig 1A), further comprising a second infusion set component (17, Fig 1A-Alpert) connected by a joint (19) to the tube, however, it is silent regarding the second tube marker is positioned so that a distance between a leading edge of the second tube marker and an outermost surface of the second tube end is equal to a distance between an outermost surface of a second infusion set component fluid port and a hard stop of the second infusion set component fluid port.
Alpert teaches an exemplary infusion set component (15A, Fig 2A) comprising an exemplary joint (19A, Fig 2A), the joint comprising a tube marker (40, Fig 4) positioned so that a distance between a leading edge of the tube marker (see annotated Fig 4) and an outermost surface of the tube end (22, Fig 2A) is equal to a distance between an outermost surface of an infusion set component fluid port and a hard stop (34, Fig 2A) of the infusion set component fluid port (See annotated Fig 4 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint between the tube 12 and second infusion set component 17 to comprise the exemplary joint taught in Fig 2A of Alpert in order to have a joint that provides a reliable inspection that is fast and inexpensive (Para 0006, lines 1-2).

    PNG
    media_image1.png
    343
    383
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    345
    media_image2.png
    Greyscale

Regarding claim 11, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the second tube marker (tube marker 40 of joint 19 at the second tube end, see annotated Fig 1A above -Alpert) comprises a material that is only visible under the same UV light spectrum as the first tube marker (Para 0033, lines 1-12).
Regarding claim 12, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the second tube marker (tube marker 40 of joint 19 at the second tube end, see annotated Fig 1A above -Alpert) comprises a material that is only visible under the same UV light spectrum as the first tube marker (Para 0033, lines 1-12).
Regarding claim 13, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the first tube end (See annotated Fig 1A above -Alpert) is a fluid input end configured to be inserted into a fluid outlet port of the first infusion set component (15, Fig 1A) and the second tube end (See annotated Fig 1A above -Alpert) is a fluid output end configured to be inserted into a fluid inlet port of the second infusion set component (17, Fig 1A) (Para 0024 -Alpert; according to this passage, the fluid flows from the drip chamber 13 to the needleless fitting 17 and thus the fluid flows from the access port 15 into the first end of the tube 12).
Regarding claim 14, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the first tube end (See annotated Fig 1A above -Alpert) is a fluid output end configured to be inserted into a fluid inlet port of the first infusion set component and the second 3Application No.: 16/708,075Reply to Office Action of Febnarv 14, 2022tube end (See annotated Fig 1A above -Alpert) is a fluid input end configured to be inserted into a fluid outlet port of the second infusion set component (As this is functional language, the tube 12 is capable of being inserted into an inlet port  or outlet ports of infusion set component; Para 0025 -Alpert).
Regarding claim 15, Alpert discloses an infusion set assembly (10, Fig 1A), comprising: an infusion component (15, Fig 1A); and an intravenous (IV) tube (12, Fig 1A) coupled to the infusion component (Para 0024), the tube comprising: a flexible body (20, Fig 2A; Para 0031, lines 5-6 describes the tubes being flexible) defining a fluid flow pathway (lumen of tube 12, Fig 2A); a first tube end (See annotated Fig 1A); a second tube end (See annotated Fig 1A); and a first tube marker (40, Fig 4) comprising material that is only visible under a specific light spectrum (Para 0033, lines 1-12) and that is disposed on the tube (Para 0032, lines 1-7), wherein the first tube marker is positioned so that a distance between a leading edge (See annotated Fig 4) of the first tube marker and an outermost surface (22, Fig 2A) of the first tube end is equal to a distance between an external edge (See annotated Fig 4) and a hard stop (34, Fig 2A) of a fluid port of the infusion component, wherein the hard stop contacts and blocks the outermost surface of the first tube end from further advancement into the fluid port of the infusion component (Para 0026); a second tube marker (tube marker 40 of joint 19 at the second tube end, See annotated Fig 1A below) disposed on the second tube end, wherein the second tube marker comprises material that is only visible under a UV light spectrum (Para 0033, lines 1-12).
Alpert is silent regarding the tube being made of a polymeric material and wherein the first tube marker comprises multiple cylindrical bands disposed on the first tube end, the second tube marker comprises a different number of cylindrical bands than the first tube marker; and an informational marking disposed on the tube, wherein the informational marking comprises material that is only visible under a UV light spectrum.
Julien teaches medical tubing made of flexible polymeric material (Para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible tubing disclosed by Alpert to instead be made of a flexible polymeric material in order to provide a tube that is high strength, transparent, sterilizable, disposable, leak-free, and inert for conveying pharmaceutical and biological fluids.
The modified invention of Alpert and Julien disclose all of the elements of the invention as discussed above, however, it is silent regarding the tube marker comprises multiple cylindrical bands disposed on the first tube end, the second tube marker comprises a different number of cylindrical bands than the first tube marker; and an informational marking disposed on the tube, wherein the informational marking comprises material that is only visible under a UV light spectrum.
Goldfarb teaches a medical tube (70, Fig 12) comprising a first tube marker (116, Fig 12B) and a second tube marker (114, Fig 12B) wherein the first tube marker comprises multiple cylindrical bands (“double marker”) disposed on the first tube end and the second tube marker comprises a different number of cylindrical bands than the first tube marker (Para 0131, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tube marker and second tube marker disclosed by Alpert and Julien to have the first tube marker comprise multiple bands while the second tube marker only has one band in order to distinguish markers on the same tube from one another (Para 0131, lines 1-6).
The modified invention of Alpert, Julien, and Goldfarb discloses all of the elements of the invention as discussed above, however, it is silent regarding an informational marking disposed on the tube, wherein the informational marking comprises material that is only visible under a UV light spectrum.
Underwood teaches a medical tube comprising an informational marking (11, Fig 1) disposed on the tube (Col 4, lines 8-19); and 
DeSalvo teaches a medical device (100, Fig 1) comprising an informational marking (130, Fig 1) disposed on the device wherein the informational marking comprises material that is only visible under a UV light spectrum (Para 0048; “markings created using ultraviolet ink”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical tube disclosed by Alpert, Julien, and Goldfarb to include an informational marking on the medical tube that is only visible under a UV light spectrum as taught by Underwood and DeSalvo in order to have a medical tube that is easily identifiable (Col 4, lines 8-19 -Underwood) but also allow for verifying the authenticity of the medical tube (Para 0048, lines 16-20 -DeSalvo).

    PNG
    media_image1.png
    343
    383
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    375
    345
    media_image3.png
    Greyscale

Regarding claim 16, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the tube marker (40, Fig 4 -Alpert) material comprises one of UV ink and UV dye (Para 0033, lines 1-12 -Alpert; Macmillan Dictionary defines dye as a substance used for changing the color of something, thus the color changing component can be interpreted as a dye), and wherein the specific light spectrum is UV light provided by a UV light source (72, Fig 6; Para 0038 -Alpert).
Regarding claim 18, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses a second infusion component (17, Fig 1A-Alpert) connected to the tube by a joint (19, Fig 1A -Alpert), however,  it is silent regarding the second tube marker is positioned so that a 4Application No.: 16/708,075Reply to Office Action of February 14, 2022distance between a leading edge of the second tube marker and an outermost surface of the second tube end is equal to a distance between an external edge and a hard stop of a fluid port of the second infusion component.
Alpert teaches an exemplary infusion set component (15A, Fig 2A) comprising an exemplary joint (19A, Fig 2A), the joint comprising a tube marker (40, Fig 4) positioned so that a distance between a leading edge of the tube marker (see annotated Fig 4 above) and an outermost surface of the tube end (22, Fig 2A) is equal to a distance between an outermost surface of an infusion set component fluid port and a hard stop (34, Fig 2A) of the infusion set component fluid port (See annotated Fig 4 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint between the tube 12 and second infusion set component 17 to comprise the exemplary joint taught in Fig 2A of Alpert in order to have a joint that provides a reliable inspection that is fast and inexpensive (Para 0006, lines 1-2).
Regarding claim 19, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses an adhesive comprising securing material that is only visible under the specific light spectrum (Para 0033 -Alpert).
Regarding claim 20, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the securing material comprises a UV dye (Para 0033 -Alpert).
Regarding claim 21, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses the informational marking (11, Fig 1 -Underwood as modified by DeSalvo to be only visible under UV light) comprises one of a logo, a part number, a directional symbol and a date code (Col 4, lines 8-19 -Underwood; no two tubes can share the same indicia so the numbers function as part numbers).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alpert (US 2013/0056130) in view of Julien (US 2009/0087606) and further in view of Goldfarb (US 2009/0312745) and further in view of Underwood (US 4654026) and further in view of DeSalvo (US 2017/0312457) and further in view of Chou (US 2019/0351182).
Regarding claim 6, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses all of the elements of the invention as discussed above, however, it is silent regarding the multiple cylindrical bands comprise two different sized solid bands.
Chou teaches a tube (400) comprising a tube marker (411, Fig 2A) wherein the tube marker comprises multiple cylindrical bands comprising two different sized solid bands (See Fig 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify tube marker disclosed by Alpert, Julien, Goldfarb, Underwood, and DeSalvo to comprising two different sized solid bands as taught by Chou in order to provide orientation of the tube and minimize confusion between other markers (Para 0090, lines 16-19; Para 0134, lines 14-20).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Alpert (US 2013/0056130) in view of Julien (US 2009/0087606) and further in view of Goldfarb (US 2009/0312745) and further in view of Underwood (US 4654026) and further in view of DeSalvo (US 2017/0312457) and further in view of Astori (IT UB20154088).
Regarding claim 17, the modified invention of Alpert, Julien, Goldfarb, Underwood, and DeSalvo discloses all of the elements of the invention as discussed above, however, it is silent regarding the multiple cylindrical bands are formed by an inkjet printer.
Astori teaches a tube (2, Fig 3) comprising a tube marker (6, Fig 3) wherein the marker is formed by a printer (“UV ink marker”; Para 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color component of the joint material disclosed by Alpert to be applied by a UV ink marker as taught by Astori in order to have a process that is easy to implement and economic. 
Examiner notes that while Astori doesn’t explicitly teach an inkjet printer, the claim is a product-by-process claim and thus the patentability only depends on the structure implied by the process (MPEP 2113 (I)). Therefore, the ink printer taught by Astori would result in the same structure implied by the claim.
Response to Arguments
	Applicant’s arguments filed 06/22/2022 regarding Alpert, Julien, and Goldfarb failing to teach the amended claim limitations have been fully considered but are not persuasive. The current rejection now relies on Underwood and DeSalvo to teach the informational markings. Additionally, Goldfarb is further used to teach that the second tube marker comprises a different number of cylindrical bands than the first. Goldfarb makes it clear that markings on the same tube can have varying numbers of bands in order to distinguish between the markers as described in Para 0131, lines 1-6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783       
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783